Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority of provisional application filed on 5/2/2019. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “49” has been used to designate different elements in both Figures 10 and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference numbers 214 and 26, disclosed on page 16 of the specification, lines 18-23, are not shown in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 8, line 19, of the Specification, please amend “cutting too” to read “cutting tool”. 
	On page 9, line 26, the specification recites “hand knob 49”. On page 10, line 8, the specification also recites “bracket screws 49”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller (US 5697413).
Regarding claim 18, Fuller discloses a frame assembly module for a CNC machine support structure (see Col. 2, lines 1-7 disclosing a programmable router whose movement may be controlled by either a computer program or a numerically controlled tape; Col. 6, lines 40-43), the module comprising 
a frame assembly module support structure (see Figure 4 regarding braces 59, 68, and 69), and a traversing element (sliding assemblies in the x, y and z directions), coupled to the frame assembly module support structure (see Figure 5), for traversing the frame assembly module support structure (Col. 2, lines 53-67), 
the traversing element comprising a frame assembly fastening feature for attachment of a second frame assembly module to the traversing element (see fastening of the sliding assemblies to the guide rails 50a, 50b), and a spindle fastening feature of attachment of a spindle to the traversing element (see router 79 and carriage 71, including carriage 78), the frame assembly module support structure comprising a traversing element fastening feature for attachment of the frame assembly module support structure to a different traversing block (wherein there are three sliding assemblies in the x, y, and z directions; wherein there are attachments between each respective sliding assembly, as well as support frame comprising brackets 59, 68, 69; wherein there are a plurality of movement carriages, i.e. carriages 62, 71, and 78; see also the fastening elements in Col. 7, lines 15-55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 5697413) in view of Ashworth (US 10160079).
Regarding claim 1, Fuller discloses a Computer Numerical Control (CNC) machine, including a computer numerical controller, the CNC machine comprising (see Col. 2, lines 1-7 disclosing a programmable router whose movement may be controlled by either a computer program or a numerically controlled tape; Col. 6, lines 40-43):
a tool spindle for holding and actuating a tool (Col., 7, lines 46-55; Col. 3, lines 1-2);
a compound support frame (see Figure 4; see also Col. 7, lines 56-65; Col. 6, lines 10-26) comprising  
an X-direction support frame (slide assembly 70) for guiding movement of the tool in an X-direction (Col. 6, lines 16-26), 
a Y-direction support frame (slide assemblies 56, 57) for guiding movement of the tool in a Y-direction (Col. 6, lines 16-26 and 40-43) and 
a Z-direction support frame for guiding movement of the tool in a Z-direction (slide assembly for movement in the Z-direction, disclosed in Col. 7, lines 46-55; see Figure7; Col. 6, lines 25-26);
the X-direction support frame, Y-direction support frame and Z-direction support frame being 
(1) operatively coupled to the tool spindle (see Figures 4 and 7 regarding the coupling and Col. 2, lines 53-61 regarding the three-axis drive router mechanism), 
(2) sized, shaped and mutually positioned to support the tool spindle and tool (see Figures 5 and 6), and 
(3) mutually operatively coupled to guide the tool to a three-dimensional range of operating positions (Col. 2, line 53- Col. 3, line 2; Col. 6, lines 10-15);
a motion actuator, operatively coupled to the X-direction support frame, the Y-direction support frame, the Z-direction support frame, and the tool spindle, for causing movement of the tool spindle and tool (see motors 64, 73, and 76 for each slide assembly, paired with screws for movement, in addition to Col. 8, lines 1-18; Col. 6, lines 10-15; Col. 7, lines 22-65);
an electronic controller for controlling the motion actuator (Col. 8, lines 14-18).
Although Fuller discloses separate sliding assemblies, i.e. support frames, for motion of a tool in the X, Y, and Z directions, Fuller does not explicitly teach that the shape of the sliding assemblies comprise rigid tubing. 
	However, from the same or similar field of endeavor of portable rail systems for CNC machines (see Abstract), Ashworth (US 10160079) teaches that the mounting rails (34) may comprise rigid tubing (wherein each mounting rail may be structured with elongated tubular members 37 for sliding, see Col. 4, lines 8-11 and Figures 3-5).
	Fuller includes details that the structure of rails include elements for sliding, which appear to be in  a rectangular form; see elements A1, A2, B1 in Reference Drawing 1 and elements 60, 61 in Figure 4, as well as Col. 7, lines 22-28. Ashworth provides an alternative shape in the form of tubular members (37) which perform the same type of support for a sliding structure mounted thereon, specifically in the context of sliding assemblies for motion of a tool; see Figure 1 of Ashworth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tubular shape as taught by Ashworth into the existing guide elements of Fuller. This modification would be recognized as substituting a known structure, i.e. a guidance support tube for what appears to be a rectangular structure, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.

    PNG
    media_image1.png
    437
    508
    media_image1.png
    Greyscale

Reference Drawing 1


Regarding claim 9, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. Modified Fuller further teaches wherein the machine further comprises a stiffening assembly (see braces 68, 69 and base plates 59, see Col. 7, lines 22-32) fixedly coupled to the X-direction support frame, the Y-direction support frame and the Z-direction support frame (see Figures 4 and 5), the stiffening assembly comprising a stiffening frame (wherein braces 68, 69 and plates 59 form a frame) having a solid rigid workpiece (51) fastened thereto (see Col. 6, line 65-Col. 7, line 10).

Claim(s) 2-8, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 5697413) in view of Ashworth (US 10160079), as applied to claim 1 above, and in further view of Weidman (US 9186763).
Regarding claim 2, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. Modified Fuller further teaches wherein the X-direction support frame comprises at least one tube and the Y-direction support frame comprises at least two tubes (wherein the combination statement of claim 1 teaches this claim limitation; please see the incorporation of the tubular shape of element 37 of Ashworth, substituted into elements 60, 61, A1, A2, B2, and B2 of Fuller).
	However, modified Fuller does not explicitly teach the material of the sliding assemblies, specifically the tubular members, comprises metal. 
	However, from the same or similar field of endeavor, Weidman (US 9186763) teaches of a machine bed which includes tracks, rails, and receivers, wherein a suitable material from which the beds may be constructed predominantly of include metal (see Col. 3, line 61-Col. 4, line 12 teaching of ductile iron and steel; see Col. 8, line 62-Col. 9, line 16 disclose alloy steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted and implemented a metal material in the context of support elements, as taught by Weidman, into the support structure of modified Fuller. One would be motivated to do so in order to ensure that a suitable material is chosen for the apparatus, such that the apparatus may perform the intended operations of machining; Weidman teaches these metal materials are suitable for construction of support elements in a machining apparatus, see Col. 9, lines 11-16 and Col. 4, lines 11-13. This modification would be recognized as substituting a known material, i.e. metals including ductile iron  or steel or alloy steel, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 3, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. Modified Fuller further teaches wherein the motion actuator comprises:
at least one X-direction screw and at least one associated X-direction screw motor for rotating the at least one X-direction screw (please see lead screw 72 provided on the x direction slide assembly, provided with motor 73);
at least one Y-direction screw and at least one associated Y-direction screw motor for rotating the at least one Y-direction screw (see lead screws 63 provided in the y direction slide assembly, provided with motors 64, Figure 4);
at least one Z-direction screw and at least one associated Z-direction screw motor for rotating the Z-direction screw (see lead screw 77 and motor 76, Figure 5).
However, although modified Fuller teaches the screw elements for moving the sliding assemblies are lead screws, Fuller does not explicitly teach or suggest an alternative of ball screws with ball motors. 
However, from the same or similar field of endeavor, Weidman (US 9186763) teaches of a machine bed which includes tracks, rails, and receivers, and also teaches ball screw mechanisms including a ball screw shaft and drive elements; see at least Col. 3, lines 46-51, Col. 4 lines 58-66, Col. 12, lines 47-53, Col. 13, lines 1-20, Col 13 line 64-Col. 14 line 4. 
Weidman suggests and lists examples of drive mechanisms including ball screws and rack-and-pinions, both of which are suitable for the translation of tools in a machining apparatus. Fuller also suggests that alterations of the disclosed invention are contemplated, as would normally occur to one having ordinary skill in the art to which the invention relates; see Col. 3, lines 40-46. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have substituted a ball screw mechanism as suggested by Weidman for the lead screw mechanism as taught by modified Fuller. Fuller intimates and suggests possible alternatives recognized within the field of endeavor, wherein the teachings of Weidman provide an alternative translating mechanism that is beneficially suitable and also within the same field of endeavor. One would be motivated to do so because the suggested alternatives of Weidman provide smooth and precise translation; see Col. 8, line 62-Col. 9, line 16; Col. 4 line 58-Col. 5 line 8.
Regarding claim 4, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 3 above. Modified Fuller further teaches wherein the at least one Y-direction ball screw comprises two Y-direction ball screws (wherein there are two screws 63, see Figure 4), and wherein the at least one Y-direction ball screw motor comprises two Y-direction ball screw motors (see plural motors 64, Figure 4), each of the Y-direction ball screw motors being associated with a respective Y-direction ball screw (wherein each motor 64 is associate with screws 63; see also Col. 7, lines 22-36; please also refer to the combination statement of claim 3 regarding the ball screw mechanisms).
Regarding claim 5, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. Modified Fuller further teaches the Y-direction support frame comprises two Y-direction support frame assemblies (see assemblies 56, 57), each Y-direction support frame assembly comprising at least two Y-direction tubes fastened within two Y-direction frame ends (please refer to the quantity of elements 60, 61 of the Y direction sliding assembly), each Y direction frame assembly including a Y-direction carriage (see carriages 62), the Y-direction carriages being sized, shaped and positioned to carry the X-direction support frame (see Figures 4, 5, and Col. 7, lines 28-35; wherein the combination statement of claim 1 teaches the tubular claim limitation; please see the incorporation of the tubular shape of element 37 of Ashworth, substituted into elements 60, 61, A1, A2, B2, and B2 of Fuller);
the X-direction support frame comprising an X-direction support frame assembly (see assembly 70) comprising at least two X-direction tubes fastened within two X-direction frame ends (please refer to the quantity of elements A1 and A2 shown in RD1), the X-direction frame assembly including an X-direction carriage (see carriage 71), the X-direction carriage being sized, shaped and positioned to carry the Z-direction support frame (see Figure 5 regarding the support of the fourth slide assembly, as disclosed in Col. 7, lines 46-55; wherein the combination statement of claim 1 teaches the tubular claim limitation; please see the incorporation of the tubular shape of element 37 of Ashworth, substituted into elements 60, 61, A1, A2, B2, and B2 of Fuller);
the Z-direction support frame carrying the tool spindle (see router 79, Figure 5, and Col. 7, lines 50-55).
However, modified Fuller does not explicitly teach the material of the sliding assemblies, specifically the tubular members, comprises metal. 
	However, from the same or similar field of endeavor, Weidman (US 9186763) teaches of a machine bed which includes tracks, rails, and receivers, wherein a suitable material from which the beds may be constructed predominantly of include metal (see Col. 3, line 61-Col. 4, line 12 teaching of ductile iron and steel; see Col. 8, line 62-Col. 9, line 16 disclose alloy steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted and implemented a metal material in the context of support elements, as taught by Weidman, into the support structure of modified Fuller. One would be motivated to do so in order to ensure that a suitable material is chosen for the apparatus, such that the apparatus may perform the intended operations of machining; Weidman teaches these metal materials are suitable for construction of support elements in a machining apparatus, see Col. 9, lines 11-16 and Col. 4, lines 11-13. This modification would be recognized as substituting a known material, i.e. metals including ductile iron  or steel or alloy steel, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 6, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. However, modified Fuller does not explicitly teach the claimed steel material, i.e. wherein the metal tubing comprises steel tubing.
However, from the same or similar field of endeavor, Weidman (US 9186763) teaches of a machine bed which includes tracks, rails, and receivers, wherein a suitable material from which the beds may be constructed predominantly of include steel (see Col. 3, line 61-Col. 4, line 12 teaching of steel; see Col. 8, line 62-Col. 9, line 16 disclose alloy steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted and implemented a steel metal material in the context of support elements, as taught by Weidman, into the support structure of modified Fuller. One would be motivated to do so in order to ensure that a suitable material is chosen for the apparatus, such that the apparatus may perform the intended operations of machining; Weidman teaches these metal materials are suitable for construction of support elements in a machining apparatus, see Col. 9, lines 11-16 and Col. 4, lines 11-13. This modification would be recognized as substituting a known material, i.e. metals including steel or alloy steel, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 7, all of the previously recited limitations rejected by Fuller as modified above. Modified Fuller further teaches wherein the X-direction metal tubes and the Y-direction metal tubes comprise steel tubes (wherein the combination statement as applied to clam 5 teaches the steel material; please see Weidman: Col. 9, lines 11-16 and Col. 4, lines 11-13).
Regarding claim 8, all of the previously recited limitations rejected by Fuller as modified above. Modified Fuller further teaches the Y-direction support frame comprises two Y-direction support frame assemblies (see assemblies 56, 57), each Y-direction support frame assembly comprising at least two Y-direction tubes fastened within two Y-direction frame ends, each Y direction frame assembly including a Y-direction carriage (see carriages 62; see threaded holes in Col. 7, lines 25-35), the Y-direction carriages being sized, shaped and positioned to carry the X-direction support frame (see Figures 4, 5, and Col. 7, lines 28-35; wherein the combination statement of claim 1 teaches the tubular claim limitation; please see the incorporation of the tubular shape of element 37 of Ashworth, substituted into elements 60, 61, A1, A2, B2, and B2 of Fuller);
the X-direction support frame comprising an X-direction support frame assembly (assembly 70) comprising at least two X-direction tubes fastened within two X-direction frame ends (see fastening in Col. 7, lines 28-45; please refer to the quantity of elements A1 and A2 shown in RD1), the X-direction frame assembly including an X-direction carriage (see carriage 71), the X-direction carriage being sized, shaped and positioned to carry the Z-direction support frame (see Figure 5 regarding the support of the fourth slide assembly, as disclosed in Col. 7, lines 46-55; wherein the combination statement of claim 1 teaches the tubular claim limitation; please see the incorporation of the tubular shape of element 37 of Ashworth, substituted into elements 60, 61, A1, A2, B2, and B2 of Fuller);
the Z-direction support frame carrying the tool spindle (see router 79, Figure 5, and Col. 7, lines 50-55).
However, modified Fuller does not explicitly teach the material of the sliding assemblies, specifically the tubular members, comprises metal. 
	However, from the same or similar field of endeavor, Weidman (US 9186763) teaches of a machine bed which includes tracks, rails, and receivers, wherein a suitable material from which the beds may be constructed predominantly of include metal (see Col. 3, line 61-Col. 4, line 12 teaching of ductile iron and steel; see Col. 8, line 62-Col. 9, line 16 disclose alloy steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted and implemented a metal material in the context of support elements, as taught by Weidman, into the support structure of modified Fuller. One would be motivated to do so in order to ensure that a suitable material is chosen for the apparatus, such that the apparatus may perform the intended operations of machining; Weidman teaches these metal materials are suitable for construction of support elements in a machining apparatus, see Col. 9, lines 11-16 and Col. 4, lines 11-13. This modification would be recognized as substituting a known material, i.e. metals including ductile iron  or steel or alloy steel, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 10, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 9 above. Modified Fuller further teaches the Y-direction support frame comprises two Y-direction support frame assemblies (see assemblies 56, 57), each Y-direction support frame assembly comprising at least two Y-direction tubes fastened within two Y-direction frame ends (please refer to the quantity of elements 60, 61 of the Y direction sliding assembly), each Y direction frame assembly including a Y-direction carriage (see carriages 62), the Y-direction carriages being sized, shaped and positioned to carry the X-direction support frame (see Figures 4, 5, and Col. 7, lines 28-35; wherein the combination statement of claim 1 teaches the tubular claim limitation; please see the incorporation of the tubular shape of element 37 of Ashworth, substituted into elements 60, 61, A1, A2, B2, and B2 of Fuller);
the X-direction support frame comprising an X-direction support frame assembly (see assembly 70) comprising at least two X-direction metal fastened within two X-direction frame ends (please refer to the quantity of elements A1 and A2 shown in RD1), the X-direction frame assembly including an X-direction carriage (71), the X-direction carriage being sized, shaped and positioned to carry the Z-direction support frame (see Figure 5 regarding the support of the fourth slide assembly, as disclosed in Col. 7, lines 46-55; wherein the combination statement of claim 1 teaches the tubular claim limitation; please see the incorporation of the tubular shape of element 37 of Ashworth, substituted into elements 60, 61, A1, A2, B2, and B2 of Fuller); and
the Z-direction support frame carries the tool spindle (see Figure 7; see router 79, Figure 5, and Col. 7, lines 50-55); and wherein the stiffening frame is fastened to the Y-direction support frame assemblies (wherein the braces are fixed at to and adjacent the y sliding assembly, see Figures 4 and 5).
However, modified Fuller does not explicitly teach the material of the sliding assemblies, specifically the tubular members, comprises metal. 
	However, from the same or similar field of endeavor, Weidman (US 9186763) teaches of a machine bed which includes tracks, rails, and receivers, wherein a suitable material from which the beds may be constructed predominantly of include metal (see Col. 3, line 61-Col. 4, line 12 teaching of ductile iron and steel; see Col. 8, line 62-Col. 9, line 16 disclose alloy steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted and implemented a metal material in the context of support elements, as taught by Weidman, into the support structure of modified Fuller. One would be motivated to do so in order to ensure that a suitable material is chosen for the apparatus, such that the apparatus may perform the intended operations of machining; Weidman teaches these metal materials are suitable for construction of support elements in a machining apparatus, see Col. 9, lines 11-16 and Col. 4, lines 11-13. This modification would be recognized as substituting a known material, i.e. metals including ductile iron  or steel or alloy steel, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 11, all of the previously recited limitations are rejected by Fuller in view of Ashworth and Weidman, as applied to claim 3 above. Although modified Fuller teaches that the movement of the sliding assemblies incorporates a motor and screw actuation, modified Fuller does not explicitly teach the ability for manual operation, i.e. wherein the machine further comprising at least one X-direction manual ball screw actuator coupled to the at least one X-direction ball screw, at least one Y-direction manual ball screw actuator coupled to the at least one Y-direction ball screw.
	However, from the same or similar field of endeavor, Weidman teaches at least one X-direction manual ball screw actuator coupled to the at least one X-direction ball screw, at least one Y-direction manual ball screw actuator coupled to the at least one Y-direction ball screw (wherein at least a subset of bed sections may be configured to or be cooperatively coupled to a ball screw mount and for cooperatively coupling the ball screw shaft to an automatic or manual feed device, such as are commonly used with linear machine tools, see Col. 4, lines 54-66; see also Figure 9, element 20; please also refer to the combination statement of claim 3 regarding the already incorporated ball screw mechanism).
	Fuller intimates that a user has the ability to manipulate members manually to a certain extent, see at least Col. 7, lines 11-21. Fuller also suggests and teaches that alterations of the disclosed invention are contemplated, as would normally occur to one having ordinary skill in the art to which the invention relates; see Col. 3, lines 40-46. Weidman provides the user with a choice of manual or automatic configurations, while also noting that the suggests are commonly used with linear machine tools in Col. 4, lines 65-66, i.e. the contemplation of alternatives as suggested by Fuller. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Weidman into the invention of modified Fuller with the motivation to provide a user the ability to manipulate the device during set up or operation if desired. This modification would be recognized as using a known technique, i.e. a combined manual and automatic translation mechanism, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 17, all of the previously recited limitations are rejected by Fuller in view of Ashworth, as applied to claim 1 above. Modified Fuller further teaches wherein the CNC machine comprises a plurality of detachably attachable stiffening rods, said stiffening rods being detachably attachable to said X-direction and Y-direction support frame assemblies (wherein the device of Fuller is designed to be mobile and assembled in different locations, i.e. the elements are detachable from one another, see Col. 1, lines 9-16 and Col. 2, lines 4-7, Col. 7, lines 11-21; see braces 68, 69 and 59, including the fastener systems and screws and rails, wherein the rails and frame members are detachable from one another).
However, modified Fuller does not explicitly teach the claimed steel material, i.e. said stiffening rods comprising steel tubing.
However, from the same or similar field of endeavor, Weidman (US 9186763) teaches of a machine bed which includes tracks, rails, and receivers, wherein a suitable material from which the beds may be constructed predominantly of include steel (see Col. 3, line 61-Col. 4, line 12 teaching of steel; see Col. 8, line 62-Col. 9, line 16 disclose alloy steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted and implemented a steel metal material in the context of support elements, as taught by Weidman, into the support structure of modified Fuller. One would be motivated to do so in order to ensure that a suitable material is chosen for the apparatus, such that the apparatus may perform the intended operations of machining; Weidman teaches these metal materials are suitable for construction of support elements in a machining apparatus, see Col. 9, lines 11-16 and Col. 4, lines 11-13. This modification would be recognized as substituting a known material, i.e. metals including steel or alloy steel, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

Claim(s) 12 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 5697413) in view of Ashworth (US 10160079), as applied to claim 1 above, and in further view of Strait (US 5297907).
Regarding claim 12, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. However, modified Fuller does not explicitly teach further comprising a plurality of door gripping flanges, operatively coupled to the compound support frame, for positioning the CNC machine on a door that is oriented in a vertical plane, whereby the CNC machine can work on the door while the door is oriented in a vertical plane.
However, from the same or similar field of endeavor, Strait (US 5297907) teaches further comprising a plurality of door gripping flanges (wherein examiner recognizes the intended use of the apparatus with a door), operatively coupled to the compound support frame, for positioning the CNC machine on a door that is oriented in a vertical plane, whereby the CNC machine can work on the door while the door is oriented in a vertical plane (wherein Col. 4, lines 56-68 teach that the guide rails may be attached to a vertical wall or other surface, i.e. a door, so that the can extend and operate on a vertical surface; see also Figure 5; see also elements attached to the vertical wall surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Strait, i.e. including structure to operate on vertical surfaces, into the invention of modified Fuller. Strait teaches that the apparatus can be used on a variety of surfaces, including a floor and a wall; see Figures 2 and 5. One would be motivated to combine the teachings of Strait into the invention of modified Fuller because it is sometimes necessary to mill a vertically disposed surface (Col. 1, lines 43-54 of Strait), wherein the additional ability to mill vertically adds beneficial versatility to the invention of modified Fuller. 
Regarding claim 15, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. However, modified Fuller does not explicitly teach further comprising a stand coupled to the compound support frame, the stand being sized, shaped and positioned such that when the stand is engaged the CNC machine stands in a generally vertical plane.
However, from the same or similar field of endeavor, Strait (US 5297907) teaches a stand coupled to the compound support frame, the stand being sized, shaped and positioned such that when the stand is engaged the CNC machine stands in a generally vertical plane (wherein Col. 4, lines 56-68 teach that the guide rails may be attached to a vertical wall or other surface, i.e. a door, so that the can extend and operate on a vertical surface; see also Figure 5; see also elements attached to the vertical wall surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Strait, i.e. including structure to operate on vertical surfaces, into the invention of modified Fuller. Strait teaches that the apparatus can be used on a variety of surfaces, including a floor and a wall; see Figures 2 and 5. One would be motivated to combine the teachings of Strait into the invention of modified Fuller because it is sometimes necessary to mill a vertically disposed surface (Col. 1, lines 43-54 of Strait), wherein the additional ability to mill vertically adds beneficial versatility to the invention of modified Fuller. 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 5697413) in view of Ashworth (US 10160079), as applied to claims 1 and 9 above, and in further view of Li (US 20180098625).
Regarding claim 13, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. However, modified Fuller does not explicitly teach a leg assembly with a plurality of legs, the leg assembly being operatively coupled to the compound support frame, the plurality of legs having a deployed position in which the legs are extended to position the CNC machine generally spaced upward from a floor, and a folded position, whereby the CNC machine may be more easily transported or stored with the legs in the folded position.
However, from the same or similar field of endeavor, Li teaches a leg assembly with a plurality of legs, the leg assembly being operatively coupled to the compound support frame (see 10a, 10b, wheels 20, carrier member 30, pivot shaft 12, [0051]), the plurality of legs having a deployed position in which the legs are extended to position the CNC machine generally spaced upward from a floor (see Figure 3 in the deployed position, wherein the combination of Li into the invention of modified Fuller teaches the claimed CNC machine mounting; see also [0050], [0010-0014]), and a folded position, whereby the CNC machine may be more easily transported or stored with the legs in the folded position (see folded position shown in Figures 1, 5, and 7; see [0008-0009], [0036-0037]; wherein the wheels provide additional ease of transport).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Li to include a transportation leg module into the invention of modified Fuller. Fuller contemplates and suggests that the invention is portable and may be used at different worksites (Fuller: Col 1, lines 10-15 and Col. 2, lines 1-7). The incorporation of Li into Fuller would enhance the ability of transportation of the apparatus, see [0010], while also increasing convenience. The invention of Li is provided to transport heavy object to a distant place, wherein modified Fuller would benefit from the combination because the invention of Li increases transportability and ease for a user; see [0002-0003]. This modification would be recognized as using a known technique, i.e. a folding structure, to improve a similar movable heavy device in the same manner of support, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 14, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 9 above. However, modified Fuller does not explicitly teach a leg assembly with a plurality of legs, the leg assembly being fastened to the stiffening frame, the plurality of legs having a deployed position in which the legs are extended to position the CNC machine generally spaced upward from a floor, and a folded position, whereby the CNC machine may be more easily transported or stored with the legs in the folded position.
However, from the same or similar field of endeavor, Li teaches a leg assembly with a plurality of legs, the leg assembly being fastened to the stiffening frame (see 10a, 10b, wheels 20, carrier member 30, pivot shaft 12, [0051]), the plurality of legs having a deployed position in which the legs are extended to position the CNC machine generally spaced upward from a floor (see Figure 3 in the deployed position, wherein the combination of Li into the invention of modified Fuller teaches the claimed CNC machine mounting; see also [0050], [0010-0014]), and a folded position, whereby the CNC machine may be more easily transported or stored with the legs in the folded position (see folded position shown in Figures 1, 5, and 7; see [0008-0009], [0036-0037]; wherein the wheels provide additional ease of transport).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Li to include a transportation leg module into the invention of modified Fuller. Fuller contemplates and suggests that the invention is portable and may be used at different worksites (Fuller: Col 1, lines 10-15 and Col. 2, lines 1-7). The incorporation of Li into Fuller would enhance the ability of transportation of the apparatus, see [0010], while also increasing convenience. The invention of Li is provided to transport heavy object to a distant place, wherein modified Fuller would benefit from the combination because the invention of Li increases transportability and ease for a user; see [0002-0003]. This modification would be recognized as using a known technique, i.e. a folding structure, to improve a similar movable heavy device in the same manner of support, and would yield predictable results with a reasonable expectation of success. 

Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 5697413) in view of Ashworth (US 10160079), as applied to claim 1 above, and in further view of Suzuki (US 10421167).
Regarding claim 16, all of the previously recited limitations rejected by Fuller in view of Ashworth, as applied to claim 1 above. However, modified Fuller does not explicitly teach wherein the machine further comprises two wheels coupled to the compound support frame and positioned such that the CNC machine may be manually pulled with the wheels rolling on a floor to facilitate transport of the CNC machine.
However, from the same or similar field of endeavor, Suzuki teaches wherein the machine further comprises two wheels coupled to the compound support frame and positioned such that the CNC machine may be manually pulled with the wheels rolling on a floor to facilitate transport of the CNC machine (see abstract; wherein the CNC machine limitations are taught by the combination of modified Fuller in view of Suzuki, wherein Suzuki teaches casters 25 for movement of an apparatus on mobile stand 6, see Figures 3 and 4; see at least Col. 4, lines 41-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Suzuki into the invention of modified Fuller to have included casters for movement. Fuller contemplates and suggests that the invention is portable and may be used at different worksites (Fuller: Col 1, lines 10-15 and Col. 2, lines 1-7). One would be motivated to modified Fuller because the combination of the teachings of Suzuki would enable a user to move the machine in an easier manner; see at least Suzuki: Col. 1, lines 18-32. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723